Citation Nr: 0812840	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  03-15 308	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to service-
connected psychogenic gastrointestinal disturbance.

2.  Entitlement to service connection for asthmatic 
bronchitis, including as secondary to service connected 
psychogenic gastrointestinal disturbance.

3.  Entitlement to a compensable rating for psychogenic 
gastrointestinal disturbance.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active military service from December 1943 to 
February 1946.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in November 2004, when it was denied.  The 
veteran appealed to the United States Court of Appeals for 
Veterans' Claims (Court).  By Order of August 2006, the Court 
granted a joint motion filed by the parties in the case and 
remanded the matter to the Board for further evidentiary and 
procedural development.  The Board remanded the appeal in 
June 2006 to fulfill the requirements of the Court's Order.  
The matter is once again before the Board for further 
appellate review.

By order of November 2004, the Board granted a motion for 
advancement on the Board's docket due to the veteran's 
advancing age.  Therefore, the appeal has received expedited 
treatment since that time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service connection for a psychogenic gastrointestinal 
disturbance was granted following the veteran's discharge 
from service.  A noncompensable disability rating was 
assigned at that time and has been in effect since.  In 2002, 
the veteran filed claims for an increase in the disability 
rating assigned to the psychogenic gastrointestinal 
disturbance and for service connection for GERD, either as 
directly related to the gastrointestinal symptoms he 
manifested in service or as proximately caused by the 
service-connected disability.  He also filed a claim for 
service connection for asthmatic bronchitis as proximately 
caused by GERD.  As noted above, these claims were all denied 
by the Board in November 2004 and have been remanded by the 
Court and by the Board for further evidentiary development.

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court established significant new requirements 
with respect to the content of the duty-to-assist notice 
which must be provided to a veteran, such as this one, who is 
seeking a higher disability rating.  We note that this 
decision was issued after the most recent RO adjudication of 
the veteran's appeal.  Nevertheless, applying these new 
principles to the present case, the Board finds that although 
the veteran has been provided with some notification, it does 
not meet the requirements set forth in Vazquez-Flores v. 
Peake.  In this regard, the letters did not include at least 
a general description of the criteria necessary to 
demonstrate entitlement to a higher rating; i.e., a worsening 
or increase in severity of the disability; and the effect 
that worsening has on the claimant's employment and daily 
life.  Further, he must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Therefore, a remand to provide adequate pre-decisional notice 
as to these elements of his claims is required.

Upon remand, the RO obtained various VA treatment records 
which had been requested by the Board.  However, the veteran 
failed to cooperate with the requests made to him in the 
remand.  In order to assist him in demonstrating the 
continuity of gastrointestinal symptomatology which he claims 
to have had since his time in service, he was requested to 
identify "all providers of medical treatment for 
gastrointestinal symptoms since his discharge from service," 
so that the VA could obtain medical records supporting his 
claim.  In the effort to assist him in showing current 
symptomatology which would support a compensable rating for 
his service-connected psychogenic gastrointestinal 
disturbance, he was requested to identify all medical care 
providers who treated him for psychiatric complaints and 
symptoms since 2002, when he filed the current claim for an 
increased disability rating.  He complied with neither 
request, however.  

In many cases, our analysis of the VA's duty to assist would 
end here, as no further action can be taken by VA absent the 
veteran's cooperation in identifying his physicians and in 
releasing the records to VA.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  However, review of the VA treatment reports received 
pursuant to the remand reveals multiple references to private 
medical treatment, both in the past and on-going.  Two 
particular physicians are identified by name, although it 
appears that the veteran sees multiple private physicians in 
addition to receiving VA medical treatment.  As this 
represents new information which was not previously available 
to adjudicators, and which was not addressed at the RO level, 
the Board finds that another remand is required.  In this 
regard, we note again that the veteran is strongly encouraged 
to cooperate with VA in obtaining evidence to support his 
appeals.  If he wishes to fully develop his claims, he has a 
corresponding duty to assist by providing the requested 
information.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as interpreted by Vazquez-
Flores, are fully complied with and 
satisfied, to include informing him that 
he may submit evidence showing the 
effects of any worsening or increase in 
severity upon his employment and daily 
life, providing at least a general 
description of the criteria necessary to 
demonstrate entitlement to a higher 
rating, and providing examples of the 
types of medical and lay evidence that he 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  
See also 38 C.F.R. § 3.159.  

2.  The RO should again request that the 
veteran provide the names and addresses 
of all medical care providers who have 
treated him for gastrointestinal 
complaints and symptoms since his 
discharge from service, to include Dr. 
Jacob and Dr. Hellman.  After securing 
the necessary releases, the RO should 
attempt to obtain these records for 
inclusion in the veteran's claims file.  
All efforts to obtain these records 
should be fully documented in the claims 
file.

3.  The RO should again request that the 
veteran provide the names and addresses 
of all medical care providers who have 
treated him for psychiatric complaints 
and symptoms since 2002, when he filed 
the current claim for an increased 
disability rating, to include records 
from the Cleveland Clinic.  After 
securing any necessary releases, the RO 
should attempt to obtain these records 
for inclusion in the veteran's claims 
file.  All efforts to obtain these 
records should be fully documented in the 
claims file.

4.  If any additional evidence is 
obtained, the RO should again review the 
record and enter its determination.  If 
any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

